Title: From John Adams to the President of Congress, 5 January 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Sir
Amsterdam January 5. 1781

On the 10 of Nov. 1780 The Memorial of Sir Joseph York to the States General, was presented for a Disavowal, Satisfaction proportioned to the Offence, and Punishment of the Guilty.
The 28 Nov. a formal Disapprobation of the States General, of the Conduct of the Regency of Amsterdam.
12. December: Second Memorial of Sir J. York, for a Satisfaction proportioned to the Offence, and the Punishment of the Guilty.
14. Answer of the States General, dispatched by Express to London, imparting that their High mightinesses, had taken the Said Memorials, Ad referendum.
16. Order of his Britannic Majesty, to Sir J. York, to withdraw from the Hague without taking Leave. Dispatched by Express: arrived at the Hague 23.
19. Letter of the Comte de Welderen to the States General, acknowledging the Receipt of those of the 12 and of the 15, arrived the same day the 19, with the declaration of the States General, touching their Accession to the armed Neutrality to the Confederation of the North.
20. Signature of the Manifesto of his Britannic Majesty, published the 21. in the London Gazette Extraordinary.
21. Expedition of an Express to Sir J. York, arrived at the Hague, the Night of the 23 with the Manifesto published the 21.
22. Resolution of the States General to refer the affair of the Satisfaction and Punishment of the Guilty to the Provincial Court of Justice.

25. The Departure of Sir J. York for Antwerp.
26. Expedition of an Express to the Comte de Welderen, with Orders to present the Declaration touching the Confederation of the North, and to withdraw from London without taking Leave.
28. The ordinary Packet from London not yet arrived and the last Letters from London are of the 19.
In this rapid Succession have Events rolled after one another, untill the War has seemingly become inevitable.
The Prince of Orange has made a Requisition or a Proposition to the States General to augment their Navy with fifty or sixty Vessells of War, and their Army to fifty or sixty Thousand Men. The Ships of War will be agreed to but the Troops not, as I am told. Once more I beg Leave to say I can believe nothing untill it is past.
The following List, has been published of the Vessells of the Republick, ready to Sail, and their Destinations. vizt.
